Exhibit 10.6

PROMISSORY NOTE

DEFINED TERMS

 

Execution Date:

May 5, 2010

 

City and State of Signing:

Chicago, Illinois

Loan Amount:

$97,750,000.00

 

Interest Rate:

6.09% per annum

Borrower:

SHC Columbus Drive, LLC, a Delaware limited liability company

Borrower’s Address:

200 West Madison Street, Suite 1700

Chicago, Illinois 60606

with a copy to:

Perkins Coie LLP

131 South Dearborn Avenue, Suite 1700

Chicago, Illinois 60603

Attn: Bruce A. Bonjour

Holder:

Metropolitan Life Insurance Company, a New York corporation

Holder’s Address:

Metropolitan Life Insurance Company, a New York corporation

10 Park Avenue

Morristown, New Jersey 07962

Attention: Senior Vice President

Real Estate Investments

and:

Metropolitan Life Insurance Company

125 South Wacker Drive, Suite 1100

Chicago, Illinois 60606-4478

Attention: Director

 

Maturity Date: June 1, 2017.

 

The first day of the 85th calendar month following the Advance Date

  Advance Date: May 5, 2010.

 

1



--------------------------------------------------------------------------------

Interest Only Period:

The period commencing on the Advance Date and ending on the last day of the 18th
calendar month following the Advance Date (i.e., November 30, 2011).

 

Interest Installment:

 

During the Interest Only Period, monthly installments of interest only at the
Interest Rate in arrears for the preceding calendar month, each in the amount of
$496,081.25.

 

Principal and Interest Installment Date:

 

The first day of the 20th calendar month following the Advance Date (i.e.,
January 1, 2012).

Monthly Installment: Equal monthly installments of principal and interest at the
Interest Rate each in the amount of $705,396.15.

 

The Monthly Installment is based upon an amortization period of 20 years.

 

Permitted Prepayment:

The Loan may not be prepaid in whole or in part at any time prior to the
Maturity Date except as expressly provided in Section 8 hereof.

Liable Party:

Strategic Hotel Funding, L.L.C., a Delaware limited liability company, and its
successors and assigns as and to the extent permitted under the Guaranty.

Addresses of Liable Party:

200 West Madison Street, Suite 1700

Chicago, Illinois 60606

with a copy to:

Perkins Coie LLP

131 South Dearborn Avenue, Suite 1700

Chicago, Illinois 60603

Attn: Bruce A. Bonjour

Operating Lessee:

DTRS Columbus Drive, LLC, a Delaware limited liability company, and its
successors and assigns as and to the extent permitted under the Loan Documents

Addresses of Operating Lessee:

200 West Madison Street, Suite 1700

Chicago, Illinois 60606

 

2



--------------------------------------------------------------------------------

with a copy to:

Perkins Coie LLP

131 South Dearborn Avenue, Suite 1700

Chicago, Illinois 60603

Attn: Bruce A. Bonjour

Late Charge:

An amount equal to four cents ($.04) for each dollar that is overdue.

Default Rate:

An annual rate equal to the Interest Rate plus four percent (4%) but in no event
greater than the highest rate permitted under applicable law.

Note: This Promissory Note. Mortgage: Mortgage, Security Agreement, and Fixture
Filing dated as of the Execution Date granted by Borrower to Holder. Loan
Documents: This Note, the Mortgage and any other documents related to this Note,
and/or the Mortgage and all renewals, amendments, modifications, restatements
and extensions of these documents. Guaranty: Guaranty dated as of the Execution
Date and executed by Liable Party in favor of Holder. Indemnity Agreement:
Unsecured Indemnity Agreement dated as of the Execution Date and executed by
Borrower and Liable Party in favor of Holder. Borrower Guaranty: Borrower
Guaranty shall have the meaning ascribed in the Mortgage. Subordinate Mortgage
shall have the meaning ascribed in the Mortgage. Affiliated Guarantor:
Affiliated Guarantor shall have the meaning ascribed in the Mortgage. Affiliated
Guaranty: Affiliated Guaranty shall have the meaning ascribed in the Mortgage.
Affiliated Guarantor Subordinate Mortgage: Affiliated Guarantor Subordinate
Mortgage shall have the meaning ascribed in the Mortgage. The Unsecured
Indemnity Agreement, the Guaranty, the Borrower Guaranty, the Subordinate
Mortgage, the Affiliated Guaranty and the Affiliated Guarantor Subordinate
Mortgage are not Loan Documents and shall survive repayment of the Loan or other
termination of the Loan Documents as and to the extent provided therein.

FOR VALUE RECEIVED, Borrower promises to pay to the order of Holder at Holder’s
Address or such other place as Holder may from time to time designate, the Loan
Amount with interest payable in the manner described below, in money of the
United States of America that at the time of payment shall be legal tender for
payment of all obligations.

Capitalized terms which are not defined in this Note shall have the meanings set
forth in the Mortgage.

1. Payment of Principal and Interest. Principal and interest under this Note
shall be payable as follows:

(a) Interest on the Loan Amount shall accrue from the Advance Date at the
Interest Rate and the interest accrued from the Advance Date to the last day of
the month in which the Advance Date occurs shall be paid by Borrower on the
first day of the first calendar month following the Advance Date;

 

3



--------------------------------------------------------------------------------

(b) Commencing on the first day of the second calendar month following the
Advance Date and on the first day of each calendar month thereafter including
the first day of the 19th month after the Advance Date (i.e., December 1, 2011),
Borrower shall pay the Interest Installment;

(c) Commencing on the Principal and Interest Installment Date and on the first
day of each calendar month thereafter, to and including the first day of the
calendar month immediately preceding the Maturity Date, Borrower shall pay the
Monthly Installment; and

(d) On the Maturity Date, a final payment in the aggregate amount of the unpaid
principal sum evidenced by this Note, all accrued and unpaid interest, and all
other sums evidenced by this Note or secured by the Mortgage and/or any other
Loan Documents as well as any future advances under the Mortgage that may be
made to or on behalf of Borrower by Holder following the Advance Date
(collectively, the “Secured Indebtedness”), shall become immediately payable in
full.

Borrower acknowledges and agrees that a substantial portion of the original Loan
Amount shall be outstanding and due on the Maturity Date.

Interest shall be calculated on the basis of a 30 day month and a 360 day year,
except that (i) if the Advance Date occurs on a date other than the first day of
a calendar month, interest payable for the period commencing on the Advance Date
and ending on the last day of the month in which the Advance Date occurs shall
be calculated on the basis of the actual number of days elapsed over a 365 day
or 366 day year, as applicable, and (ii) if the Maturity Date occurs on a date
other than the last day of the month, interest payable for the period commencing
on the first day of the month in which the Maturity Date occurs and ending on
the Maturity Date shall be calculated on the basis of the actual number of days
elapsed over a 365 day or 366 day year, as applicable.

2. Application of Payments. At the election of Holder, and to the extent
permitted by law, all payments shall be applied in the order selected by Holder
to any expenses, prepayment fees, late charges, escrow deposits and other sums
due and payable under the Loan Documents, and to unpaid interest at the Interest
Rate or at the Default Rate, as applicable. The balance of any payments shall be
applied to reduce the then unpaid Loan Amount.

3. Security. The covenants of the Mortgage are incorporated by reference into
this Note. This Note shall evidence, and the Mortgage shall secure, the Secured
Indebtedness.

4. Late Charge. If any payment of interest, any payment of a Monthly Installment
or any payment of a required escrow deposit is not paid within 7 days after the
due date, Holder shall have the option to charge Borrower the Late Charge. The
Late Charge is for the purpose of defraying the expenses incurred in connection
with handling and processing delinquent payments and is payable in addition to
any other remedy Holder may have. Unpaid Late Charges shall become part of the
Secured Indebtedness and shall be added to any subsequent payments due under the
Loan Documents.

5. Acceleration Upon Default. At the option of Holder, if Borrower fails to pay
any sum specified in this Note within 7 days of the due date, or if an Event of
Default occurs under

 

4



--------------------------------------------------------------------------------

the Mortgage or the other Loan Documents, the Secured Indebtedness, and all
other sums evidenced and/or secured by the Loan Documents, including without
limitation the Prepayment Fee (as defined in Section 9(b) below) (collectively,
the “Accelerated Loan Amount”) shall become immediately due and payable.

6. Interest Upon Default. The Accelerated Loan Amount shall bear interest at the
Default Rate which shall never exceed the maximum rate of interest permitted to
be contracted for under the laws of the State of Illinois. The Default Rate
shall commence upon the occurrence of an Event of Default and shall continue
until all defaults are cured. This Note shall also bear interest at the Default
Rate following any judgment on the indebtedness evidenced hereby.

7. Limitation on Interest. The agreements made by Borrower with respect to this
Note and the other Loan Documents are expressly limited so that in no event
shall the amount of interest received, charged or contracted for by Holder
exceed the highest lawful amount of interest permissible under the laws
applicable to the Loan. If at any time performance of any provision of this Note
or the other Loan Documents results in the highest lawful rate of interest
permissible under applicable laws being exceeded, then the amount of interest
received, charged or contracted for by Holder shall automatically and without
further action by any party be deemed to have been reduced to the highest lawful
amount of interest then permissible under applicable laws. If Holder shall ever
receive, charge or contract for, as interest, an amount which is unlawful, at
Holder’s election, the amount of unlawful interest shall be refunded to Borrower
(if actually paid) or applied to reduce the then unpaid Loan Amount. To the
fullest extent permitted by applicable laws, any amounts contracted for, charged
or received under the Loan Documents included for the purpose of determining
whether the Interest Rate would exceed the highest lawful rate shall be
calculated by allocating and spreading such interest to and over the full stated
term of this Note.

8. Prepayment. Borrower shall not have the right to prepay all or any portion of
the Loan Amount at any time during the term of this Loan except as expressly
provided in this Section 8. If Borrower provides notice of its intention to
prepay, the Accelerated Loan Amount shall become due and payable on the date
specified in the prepayment notice.

(a) During the 90 day period prior to the Maturity Date, Borrower may prepay the
Loan without a Prepayment Fee on 30 days prior written notice provided the
Affiliated Guarantor Loan (as defined in Section 2.12 of the Mortgage) is
prepaid simultaneously with the prepayment of the Loan. If a prepayment is made
during the 90 day period prior to the Maturity Date, then no Prepayment Fee
shall be required under Sections 8(b), (c) or (d) below.

(b) Borrower may prepay the Loan with a Prepayment Fee on 60 days prior written
notice, provided such prepayment is accompanied by the Prepayment Fee and
further provided the Affiliated Guarantor Loan is prepaid simultaneously with
the prepayment of the Loan.

(c) Borrower may prepay the Loan in connection with the sale of the Property
with a Prepayment Fee, subject to satisfaction of the requirements in
Section 10.9 of the Mortgage for the release of the Borrower Guaranty and the
release of the Subordinate Mortgage.

 

5



--------------------------------------------------------------------------------

(d) Borrower shall be permitted to prepay this Loan in part in connection with
the sale of the Affiliated Guarantor Property with a Prepayment Fee, subject to
satisfaction of the requirements in Section 10.9 of the Mortgage for the release
of the Affiliated Guaranty and the release of the Affiliated Guarantor
Subordinate Mortgage.

(e) Except as provided in clauses (c) or (d) above, it is expressly acknowledged
that the Loan cannot be prepaid by Borrower unless the Affiliated Guarantor Loan
is prepaid by the Affiliated Guarantor simultaneously with the prepayment of the
Loan.

(f) It is expressly acknowledged that the Borrower Guaranty shall be released
and the Subordinate Mortgage which secures the Borrower’s obligations under the
Borrower Guaranty shall be reconveyed if, as and when such release and
reconveyance are permitted under the terms of the Borrower Guaranty.

9. Prepayment Fee.

(a) Any tender of payment by Borrower or any other person or entity of the
Secured Indebtedness, other than as expressly provided in the Loan Documents,
shall constitute a prohibited prepayment. If a prepayment of all or any part of
the Secured Indebtedness is made following (i) an Event of Default and an
acceleration of the Maturity Date, (ii) the application of money to the
principal of the Loan after a casualty or condemnation, or (iii) in connection
with a purchase of the Property or a repayment of the Secured Indebtedness at
any time before, during or after, a foreclosure or sale of the Property, then to
compensate Holder for the loss of the investment, Borrower shall pay an amount
equal to the Prepayment Fee (as hereinafter defined). Notwithstanding the
foregoing, so long as Borrower makes a good faith effort to recover any
Prepayment Fee which would be due as a result of a casualty or condemnation,
from the insurer in the case of a casualty or from the condemning authority,
then the Prepayment Fee due as a result of the casualty or condemnation shall be
waived except to the extent recovered by Borrower.

(b) The “Prepayment Fee” shall be the greater of (A) (x) the present value of
all remaining payments of principal and interest including the outstanding
principal due on the Maturity Date, discounted at the rate which, when
compounded monthly, is equivalent to the Treasury Rate (as hereinafter defined),
compounded semi-annually, less (y) the amount of the principal then outstanding
(to be adjusted in the event of a partial prepayment), or (B) one percent
(1%) of the amount of the Loan being prepaid.

(c) The “Treasury Rate” shall be the annualized yield on securities issued by
the United States Treasury having a maturity equal to the remaining stated term
of this Note, as quoted in the Federal Reserve Statistical Release [H. 15 (519)]
under the heading “U.S. Government Securities - Treasury Constant Maturities”
for the date which is five (5) Business Days prior to the date on which
prepayment is being made. If this rate is not available as of the date of
prepayment, the Treasury Rate shall be determined by interpolating between the
yield on securities of the next longer and next shorter maturity. If the
Treasury Rate is no longer published, Holder shall select a comparable rate.
Holder will, upon request, provide an estimate of the amount of the Prepayment
Fee two weeks before the date of the scheduled prepayment. A Business Day is a
day on which Holder is conducting normal business operations.

 

6



--------------------------------------------------------------------------------

10. Waiver of Right to Prepay Note Without Prepayment Fee. Borrower acknowledges
that Holder has relied upon the anticipated investment return under this Note in
entering into transactions with, and in making commitments to, third parties and
that the tender of any prohibited prepayment or any permitted prepayment which
pursuant to the terms of this Note requires a Prepayment Fee, shall include the
Prepayment Fee. Borrower agrees that the determination of the Interest Rate was
based on the intent, expectation and agreement (and the Interest Rate would have
been higher without such agreement) of Borrower and Holder that the amounts
advanced under this Note would not be prepaid during the term of this Note, or
if any such prepayment would occur, the Prepayment Fee would apply (except as
expressly permitted by the terms of this Note). Borrower also agrees that the
Prepayment Fee represents the reasonable estimate of Holder and Borrower of a
fair average compensation for the loss that may be sustained by Holder as a
result of a prepayment of this Note and it shall be paid without prejudice to
the right of Holder to collect any other amounts provided to be paid under the
Loan Documents.

BORROWER EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER APPLICABLE STATE LAW
TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT FEE OR PENALTY, UPON
ACCELERATION OF THE MATURITY DATE OF THIS NOTE, AND (B) AGREES THAT IF, FOR ANY
REASON, A PREPAYMENT OF THIS NOTE IS MADE, UPON OR FOLLOWING ANY ACCELERATION OF
THE MATURITY DATE OF THIS NOTE BY HOLDER ON ACCOUNT OF ANY DEFAULT BY BORROWER
UNDER ANY LOAN DOCUMENT, INCLUDING BUT NOT LIMITED TO ANY TRANSFER, FURTHER
ENCUMBRANCE OR DISPOSITION WHICH IS PROHIBITED OR RESTRICTED BY THE MORTGAGE,
THEN BORROWER SHALL BE OBLIGATED TO PAY CONCURRENTLY THE PREPAYMENT FEE
SPECIFIED IN SECTION 9. BY EXECUTING THIS NOTE, BORROWER AGREES THAT HOLDER’S
AGREEMENT TO MAKE THE LOAN AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN
THIS NOTE CONSTITUTES ADEQUATE CONSIDERATION FOR THIS WAIVER AND AGREEMENT.

11. Liability of Borrower.

(a) Except as expressly set forth in the balance of this Section or in the
Indemnity Agreement or Guaranty, anything contained herein or in any other Loan
Documents to the contrary notwithstanding, no recourse shall be had for the
payment of the principal or interest on the Note or for any other obligation
hereunder or under the Loan Documents against (i) any affiliate, parent company,
trustee or advisor of Borrower, Operating Lessee, Liable Party, or owner of a
direct or indirect beneficial or equitable interest in Borrower, Operating
Lessee or Liable Party, any member in Borrower, Operating Lessee, or Liable
Party or any partner, shareholder or member therein (other than against Liable
Party pursuant to the Guaranty or Indemnity Agreement or against Affiliated
Guarantor under the Affiliated Guaranty or the Affiliated Guarantor Subordinate
Mortgage); (ii) any legal representative, heir, estate, successor or assign of
any thereof; (iii) any corporation (or any officer, director, employee or
shareholder thereof), individual or entity to which any ownership interest in
Borrower, Operating Lessee or Liable Party shall have been transferred; (iv) any
purchaser of any asset of Borrower, Operating Lessee or Liable Party; or (v) any
other Person (except Borrower and Liable Party pursuant to the Guaranty and
except for the Affiliated Guarantor under the Affiliated Guaranty or the

 

7



--------------------------------------------------------------------------------

Affiliated Guarantor Subordinate Mortgage), for any deficiency or other sum
owing with respect to the Note. It is understood that the Note (except as set
forth in the balance of this Section and in the Indemnity Agreement or Guaranty)
may not be enforced against any person described in clauses (i) through
(v) above (other than against Liable Party pursuant to the Indemnity Agreement
or Guaranty as set forth in clauses (i) and (v) above and other than the
Affiliated Guarantor under the Affiliated Guaranty or the Affiliated Guarantor
Subordinate Mortgage as set forth in clauses (i) and (v) above) unless such
person is independently liable for the obligations under the Loan Documents, the
Indemnity Agreement, the Guaranty or other document relating to the Loan, and
Holder agrees not to sue or bring any legal action or proceeding against any
such person in such respect. However, nothing contained in this Section or the
Loan Documents shall:

(i) prevent recourse to the Borrower or, if and to the extent applicable, the
Liable Party or the assets of Borrower, or, if and to the extent applicable, the
assets of the Liable Party, or enforcement of the Mortgage or other instrument
or document by which Borrower is bound pursuant to the Loan Documents;

(ii) if and to the extent applicable, prevent recourse to the Affiliated
Guarantor pursuant to the Affiliated Guaranty or, if and to the extent
applicable, the enforcement of the Affiliated Guarantor Subordinate Mortgage;

(iii) limit Holder’s rights to institute or prosecute a legal action or
proceeding or otherwise make a claim against Borrower, Operating Lessee and/or
the Liable Party for damages and losses to the extent arising directly or
indirectly from any of the following or against the person or persons committing
any of the following:

(1) fraud or intentional misrepresentation by Borrower, Operating Lessee and/or
the Liable Party,

(2) the misappropriation by Borrower, Operating Lessee or any affiliate of
Borrower or Operating Lessee of any proceeds (including, without limitation, any
Rents, security deposits, tenant letters of credit, insurance proceeds and
condemnation proceeds), including (x) the failure to pay any such amounts to
Holder as and to the extent required under the Loan Documents, (y) the
collection of Rents for a period of more than 30 days in advance, and (z) such
amounts received after an Event of Default and not applied to the Loan or in
accordance with the Loan Documents to operating and maintenance expenses of the
Property,

(3) the breach of any representation, warranty, covenant or indemnification
provision in the Indemnity Agreement or in the Mortgage with respect to
Hazardous Materials,

(4) physical damage to the Property from intentional waste committed by
Borrower, Operating Lessee or any affiliate of Borrower or Operating Lessee,

(5) any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees, causes of action,
suits, claims, demands and adjustments of any nature or description whatsoever)
which may at any time be imposed upon, incurred by or awarded against Holder, in
the event (and arising out of

 

8



--------------------------------------------------------------------------------

such circumstances) that Borrower should raise any defense, counterclaim and/or
allegation in any foreclosure action by Holder relative to the Property, which
is found by a court of competent jurisdiction to have been raised by Borrower or
Operating Lessee in bad faith or to be without basis in fact or law,

(iv) limit Holder’s rights to recover damages to the extent arising from
Borrower’s or Operating Lessee’s failure to comply with the provisions of the
Mortgage pertaining to ERISA,

(v) limit Holder’s rights to recover all amounts due and payable pursuant to
Sections 11.6 and 11.7 of the Mortgage and any amount expended by Holder in
connection with the foreclosure of the Mortgage,

(vi) limit Holder’s rights to enforce any leases entered into by Borrower or its
affiliates as tenant, guarantees, or other agreements entered into by Borrower
in a capacity other than as borrower or any policies of insurance; or

(vii) limit Holder’s rights to recover costs and damages arising from Borrower’s
or Operating Lessee’s failure to pay any Premiums or Impositions in the event
Borrower is not required to deposit such amounts with Holder pursuant to
Section 2.5 of the Mortgage.

(b) Notwithstanding the foregoing, this limitation of liability shall not apply
and the Loan will be a fully recourse Loan to Borrower and to Liable Party:

(i) in the event of any Transfer of the Property in violation of the Mortgage or
in the event Borrower or Operating Lessee enters into any indebtedness for
borrowed money which is secured by a lien, security interest or other
encumbrance of any part of the Property, other than the Loan and any related
obligations to Holder with respect to the Loan, the Borrower Guaranty and the
Subordinate Mortgage or except either as allowed by the Mortgage or approved by
Holder;

(ii) if (i) Borrower, Operating Lessee or Liable Party commences a voluntary
bankruptcy or insolvency proceeding under the Bankruptcy Code which is not
dismissed within 90 days of filing, or (ii) an involuntary case is commenced
against Borrower, Operating Lessee or Liable Party under the Bankruptcy Code
which is not dismissed within 90 days of filing, or (iii) an involuntary case is
commenced against Borrower or Operating Lessee under the Bankruptcy Code with
the collusion of Borrower or Operating Lessee, Liable Party or any of their
affiliates or related entities, or (iv) a petition for relief is filed with
respect to Borrower or Operating Lessee or Liable Party under the Bankruptcy
Code through the actions of Borrower or Operating Lessee, Liable Party or any of
their affiliates or related entities which is not dismissed within 90 days of
filing. Notwithstanding the previous sentence, neither Borrower nor Liable Party
shall be personally liable for payment of the Loan merely by reason of an
involuntary bankruptcy (irrespective of its duration) as to which the following
conditions are satisfied (1) such involuntary bankruptcy is not solicited,
procured or supported by Borrower or any Related Person (defined below);
(2) there is no debt or other obligation and there are no creditors, in any case
which are prohibited by the Loan Documents; (3) Borrower and each

 

9



--------------------------------------------------------------------------------

Related Person in such involuntary bankruptcy proceeding will consent to and
support and perform all actions requested by Holder to obtain relief from the
automatic stay and to obtain adequate protection for Holder; (4) none of the
Borrower nor any Related Persons shall propose or in any way support any plan of
reorganization which in any way modifies or seeks to modify any provisions of
the Loan Documents or any of Holder’s rights under the Loan Documents; and
(5) none of Borrower nor any Related Persons shall propose or consent to any use
of cash collateral except with Holder’s consent, which may be withheld in
Holder’s sole discretion. As used herein, a “Related Person” shall mean
(a) Affiliated Guarantor and any guarantor or other person or entity which is
liable in any way (including contingently liable) for any part of the Loan,
(b) person or entity which has any direct or indirect interest in Borrower or in
which Borrower has any direct or indirect interest, or (c) any person who, by
reason of any relationship with any of the foregoing, would be reasonably
expected to act in accordance with the request of any of the foregoing.

(c) Notwithstanding the foregoing, Holder agrees that its sole recourse against
any Operating Lessee for such Operating Lessee’s obligations hereunder or under
the other Loan Documents shall be to the collateral owned by such Operating
Lessee and pledged to Holder pursuant to the terms of the Loan Documents;
provided however, the foregoing shall not limit Holder’s rights against Borrower
and/or Liable Party and/or Affiliated Guarantor with respect to the obligations
of Operating Lessee to the extent otherwise permitted under the Loan Documents.

12. Waiver by Borrower. Borrower and others who may become liable for the
payment of all or any part of this Note, and each of them, waive diligence,
demand, presentment for payment, notice of nonpayment, protest, notice of
dishonor and notice of protest, notice of intent to accelerate and notice of
acceleration and specifically consent to and waive notice of any amendments,
modifications, renewals or extensions of this Note, including the granting of
extension of time for payment, whether made to or in favor of Borrower or any
other person or persons.

13. Exercise of Rights. No single or partial exercise by Holder, or delay or
omission in the exercise by Holder, of any right or remedy under the Loan
Documents shall waive or limit the exercise of any such right or remedy. Holder
shall at all times have the right to proceed against any portion of or interest
in the Property in the manner that Holder may deem appropriate, without waiving
any other rights or remedies. The release of any party under this Note shall not
operate to release any other party which is liable under this Note and/or under
the other Loan Documents or under the Indemnity Agreement.

14. Fees and Expenses. If Borrower defaults under this Note, Borrower shall be
personally liable for and shall pay to Holder, in addition to the sums stated
above, the costs and expenses of enforcement and collection, including a
reasonable sum as an attorney’s fee. This obligation is not limited by
Section 11.

15. No Amendments. This Note may not be modified or amended except in a writing
executed by Borrower and Holder. No waivers shall be effective unless they are
set forth in a writing signed by the party which is waiving a right. This Note
and the other Loan Documents are the final expression of the lending
relationship between Borrower and Holder, and there is no unwritten agreement
with respect to the subject matter of the Loan.

 

10



--------------------------------------------------------------------------------

16. Governing Law. This Note is to be construed and enforced in accordance with
the laws of the state of Illinois, without regard to principles of conflicts of
laws.

17. Construction. The words “Borrower” and “Holder” shall be deemed to include
their respective heirs, representatives, successors and assigns, and shall
denote the singular and/or plural, and the masculine and/or feminine, and
natural and/or artificial persons, as appropriate. The provisions of this Note
shall remain in full force and effect notwithstanding any changes in the
shareholders, partners or members of Borrower. If more than one party is
Borrower, the obligations of each party shall be joint and several. The captions
in this Note are inserted only for convenience of reference and do not expand,
limit or define the scope or intent of any section of this Note.

18. Notices. All notices, demands, requests and consents permitted or required
under this Note shall be given in the manner prescribed in the Mortgage.

19. Time of the Essence. Time shall be of the essence with respect to all of
Borrower’s obligations under this Note.

20. Severability. If any provision of this Note should be held unenforceable or
void, then that provision shall be deemed separable from the remaining
provisions and shall not affect the validity of this Note, except that if that
provision relates to the payment of any monetary sum, then Holder may, at its
option, declare the Secured Indebtedness (together with the Prepayment Fee)
immediately due and payable.

[Signature on Following Page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Note as of the Execution Date.

 

SHC Columbus Drive, LLC, a Delaware limited liability company By:  

/s/ Jonathan P. Stanner

  Jonathan P. Stanner   Vice President, Corporate Finance

 

S-1